Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9218468, 1-31 of US Patent No. 10027645, 1-25 of U.S. Patent No. 10212148 and 1-23 of U.S. Patent No. 10516658. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are directed to a method, a server, and a user computer having functionality corresponding to the systems and methods of the patented claims and are therefore obvious variations of the patented claims. More specifically, claims 1, 9, and 15 recite functions of registering a user for participation in an online environment, receiving an indication from one of the individuals of one or more attribute values, sending the values to one or more verification .


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claims 1-20 are directed towards the statutory category of a device and process.

Claim 9 recites a system from sharing information in an online environment comprising various means for registering a user, providing encrypted payment and identifying information, verifying the information by a verification source, providing virtual payment information and 

These limitation (registering, receiving, encrypting, sending), as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (various means representing generic components of a mobile phone, server, merchant and verification source). That is, other than reciting “means for, online environment, virtual payment,” nothing in the claim element precludes the step from practically being related to certain methods of Fundamental Economic Practices or Principles, commercial interactions, marketing or sales activity and managing relationships or interactions between people. For example, but for the “means for, online environment, virtual payment” language, “registering, receiving, encrypting, sending” in the context of this claim encompasses the user opening an account, verifying that the user is whom they say they are, receiving a monetary instrument (e.g. credit card, debit card, etc.) for the account, attempting to make a purchase with said monetary instrument and validating the purchase and providing receipt. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of Fundamental Economic Practices or Principles, certain methods of commercial interactions, marketing or sales activity and managing relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element as described above amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the performance step was considered to a mental process in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the application does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component, and the Alice, TLI Communications, 

Therefore, claim 9 is directed to non-statutory subject matter. Additionally, the claims 1 and 16 are rejected for at least the reasons mentioned above. Additionally, the dependent claims are rejected as they do not recite additional elements that amount to significantly more than the judicial exception as they are only directed towards further limitations of the logic and functionality.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Specifically, after a review of the specification the examiner fails to find any drawings directed towards registering a user, sending encrypted credit card and a name attribute value to a server, the server encrypting both encrypted information and sending the doubly encrypted information to a verification source, the server subsequently receiving a verification response that either includes virtual payment information or the server inserting virtual payment information and providing this to a user and lastly the user utilizing the virtual payment information in a transaction with a merchant where the user is authenticated prior to providing this information. Therefore, the subject matter directed towards 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specifically, the examiner fails to find support of regarding a user providing an encrypted attribute representing a credit card value or name value (Para. 0097, 0099 discloses “credit card receipts” as token based identifiers; Para. 0136 discloses “credit card debt” used as evidence regarding a users membership; Para. 0207 discloses “credit card information” however this appears to be described regarding payment of a membership to use the environment; Para. 0304 discloses what represents and uses credit card number as an example; Para. 0334 discloses broadly data delivered may be encrypted but fails to disclose what is encrypted and by whom), the server encrypting the received data a second time (Para. 0334 discloses broadly data delivered may be encrypted but fails to disclose what is encrypted and by whom), a verification source operating or processing doubly encrypted data to verify the information (not described anywhere in the specification) or the verification source providing virtual payment information representing a verification related to the encrypted credit card attribute value and the server sending this information or any references to the term “virtual payment attribute” (Para. 0207 only describes “virtual payment information” and it is described as being providing by a user to register for the environment) or any subsequent features of using this virtual payment information and verifying the payment as described in the remaining limitations of the claim or sending payment information only after authentication (Para. 0097 discloses biometric identifiers used as evidence against a user’s name or identity only). It is unclear exactly what features of the specification can be construed as positive support and as discussed in the objections of the drawings the examiner is unable to glean support as there are no drawings discussing these claim features. Therefore, the claims are rejected for failing the written description requirement and the examiner respectfully requests the applicant to point out where these features are described. The dependent claims are directed to features not supported in specification as they further describe limitations that are limiting the parent claims from which they are dependent on such as claims 3-5 specifying that the virtual payment information is sent only after providing authentication information (not described), claim 6 receiving input from the user authorizing the credit card .




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regards to claims 1-20 the examiner fails to find specific support of the claimed subject matter.  a user providing an encrypted attribute representing a credit card value or name value (Para. 0097, 0099 discloses “credit card receipts” as token based identifiers; Para. 0136 discloses “credit card debt” used as evidence regarding a users membership; Para. 0207 discloses “credit card information” however this appears to be described regarding payment of a membership to use the environment; Para. 0304 discloses what represents and uses credit card number as an example; Para. 0334 discloses broadly data delivered may be encrypted but fails to disclose what is encrypted and by whom), the server encrypting the received data a second time (Para. 0334 discloses broadly data delivered may be encrypted but fails to disclose what is encrypted and by whom), a verification source operating or processing doubly encrypted data to verify the information (not described anywhere in the specification) or the verification source providing virtual payment information representing a verification related to the encrypted credit card attribute value and the server sending this information or any references to the term “virtual payment attribute” (Para. 0207 only describes “virtual payment information” and it is described as being providing by a user to register for the environment) or any subsequent features of using this virtual payment information and verifying the payment as described in the remaining limitations of the claim or sending payment information only after authentication (Para. 0097 discloses biometric identifiers used as evidence against a user’s name or identity only). It is unclear exactly what features of the specification can be construed as positive support and as discussed in the objections of the drawings the examiner is unable to glean support as there are no drawings discussing these claim features. Therefore, the claims are rejected for .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 9 and 16 it is unclear if the server is encrypting the encrypted credit card and name attribute values or has decrypted and encrypts the decrypted attribute values as the claim refers to these elements as “credit card attribute value” and “name attribute value” or if the verification is associated with the encrypted attributes values and thus raises an antecedent basis issue.
Claim 9 recites the element “means for encrypting” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function: The examiner has searched the specification but fails to find any structure or algorithm disclosing encrypting data by a server. 

Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 11 and 15 are directed to features related to the server not storing information and the verification source functionality however these features do not further limit the structure of the mobile phone or the system as a) the server is an entity completely outside the structure of the mobile phone making it unclear how the structure of the mobile phone is limited and b) the verification source is not an entity claimed with the system therefore making it clear how those features further limit the structure of the system.  Applicant may cancel the 

CLAIM INTERPRETATION

Claim limitation “means for registering, receiving, sending” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “registering, receiving, sending” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 0267-0277 discloses a network interface and a processor for registering and receiving/sending data.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150134518 to Turovsky et al. (hereinafter “Turovsky .”) in view of Official Notice

Claim 9
Turovsky teaches a system that enables sharing of information in an online environment, comprising:
means for registering a user for participation in an online environment, wherein the online environment permits transactions within the online environment between the user and a plurality of merchants;[e.g. Turovsky; Abstract, Para. 0004, 0029, 0053, 0064, Fig. 1, Fig. 2; herein, Turovsky discloses a user registering for a digital wallet in an environment consisting of merchants.]
means for receiving an  [e.g. Turovsky; Para. 0064, 0086 herein, Turovsky discloses a user providing financial account information such as a credit card number.]
means for receiving an  [e.g. Turovsky; Para. 0053, 0066, 0086 herein, Turovsky discloses a user providing identifying information of the user and financial account information (e.g. name attribute value).]
means for  [e.g. Turovsky; Para. 0029, 0064 herein, Turovsky discloses a user providing financial information such as a credit card number.]
means for receiving a verification related to the credit card attribute value of the user, wherein the verification related to the credit card attribute value of the user is received from the one or more verification sources; [e.g. Turovsky; Para. 0088 herein, Turovsky discloses the system receiving a virtual credit card number from the user financial institute. It is noted some form of verification is required for the financial institute to assign a user the virtual credit number.]
means for sending to the user the verification related to the credit card attribute value, wherein the verification related to the credit card attribute value comprises virtual payment information; [e.g. Turovsky; Para. 0089, 0090 herein, Turovsky discloses the system sending the virtual credit card number to the user wallet.]
means for sending to a merchant the virtual payment attribute value of the user, wherein the virtual payment attribute value comprises the virtual payment information, and wherein the virtual payment attribute value of the user is sent only after the user provides authentication information in the form of one or more of fingerprint identification information, facial recognition information, iris recognition information, retina recognition information, and a password; [e.g. Turovsky; Para. 0019, 0073, 0091 herein, Turovsky discloses the user sending to the merchant the virtual card number. Turovsky previously discloses authentication prior to sending the virtual card number utilizing a password.]
means for sending the user's virtual payment attribute value from the merchant to one or more verification sources having evidence to verify the virtual payment attribute value of the user, wherein the one or more verification sources having evidence to verify the virtual payment attribute of the user is not the user for whom the virtual payment attribute value is to be verified; [e.g. Turovsky; Para. 0093 herein, Turovsky discloses the merchant processing the transaction with the virtual credit number and communicating with the financial institute to transfer funds to the merchant.]
means for receiving by the merchant a verification related to the virtual payment attribute value of the user, wherein the verification related to the virtual payment attribute value of the user is received from the one or more verification sources having evidence to verify the virtual payment attribute of the user; [e.g. Turovsky; Para. 0093 herein, Turovsky discloses the merchant receiving authorization.] and
means for receiving by the user the verification related to the virtual payment attribute value of the user; wherein the verification related to the virtual payment attribute of the user is received from the merchant. [e.g. Turovsky; Para. 0095 herein, Turovsky discloses the merchant displaying the results.] 

Turovsky did not explicitly state encrypting information (e.g. credit card and name attribute values)

Examiner takes Official Notice (see MPEP  § 2144.03) that encrypting information prior to transmitting the information was well known in the art at the time the invention was made.  

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by Turovsky in order to protect sensitive data from being stolen. Furthermore, applicant’s disclosure (see paragraph 0334) shows that encryption is well known in the art.

The Applicant is entitled to traverse any/all official notice taken in this action according to MPEP § 2144.03, namely, "if applicant traverses such an assertion, the examiner should cite a In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice)."  Specifically, In re Boon, 169 USPQ 231, 234 states "as we held in Ahlert, an applicant must be given the opportunity to challenge either the correctness of the fact asserted or the notoriety or repute of the reference cited in support of the assertion.  We did not mean to imply by this statement that a bald challenge, with nothing more, would be all that was needed".  Further note that 37 CFR § 1.671(c)(3) states "Judicial notice means official notice".  Thus, a traversal by the Applicant that is merely "a bald challenge, with nothing more" will be given very little weight.
	
Regarding claims 1 and 16 they are device and method claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Claim 10
Turovsky teaches the system of claim 9, wherein each of the means for registering a user comprises a display, a wireless network interface, random access memory, nonvolatile memory, one or more processors, and a plurality of computer programs. [e.g. Turovsky; Para. 0050-0057, 0119-0128 herein, Turovsky discloses the means comprises a display, wireless network interface, random access memory, nonvolatile memory, process and computer programs.]

Claim 11:
Turovsky teaches the system of claim 9, wherein the verification related to the credit card attribute value of the user is related to the evidence of the one or more verification sources having evidence to verify the credit card attribute value of the user. [e.g. Turovsky; Para. 0093 herein, Turovsky discloses financial institute processing successfully the system request.]

Claim 12:
Turovsky teaches the system of claim 9, wherein the virtual payment attribute value is sent from the user to the merchant through a wireless connection. [e.g. Turovsky; Para. 0049, 0050, 0127]

Claim 13:
Turovsky teaches the system of claim 9, wherein the virtual payment attribute value is sent from the user to the merchant through a wireless connection in the form of an electromagnetic signal. [e.g. Turovsky; Para. 0049, 0050, 0127]

Claim 14:
Turovsky teaches the system of claim 9, wherein the credit card attribute value of the user is authorized to be verified by the user at or before the time it is received at the means for receiving an encrypted credit card attribute value of the user. [e.g. Turovsky; Para. 0029, 0057, 0064 herein, Turovsky discloses a user providing financial information such as a credit card number through input of a display and confirming the information is correct before sending.]

Claim 15:
Turovsky teaches the system of claim 9, wherein each of the one or more verification sources having evidence to verify the credit card attribute value of the user performs verification of the user's credit card attribute value in an automated fashion without human intervention. [e.g. Turovsky; Para. 0093 herein, Turovsky discloses financial institute processing successfully the system request without human intervention.]

Claim 3 and 4:
Turovsky teaches the system of claim 1.

Turovsky did not explicitly state authentication utilizing biometrics. (e.g. fingerprint or facial recognition)

Examiner takes Official Notice (see MPEP § 2144.03) that authentication utilizing biometrics was well known in the art at the time the invention was made.  

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by Turovsky as biometrics provides a higher level of a user proving who the user asserts they are and indicates a higher level of confidence for authentication.

The Applicant is entitled to traverse any/all official notice taken in this action according to MPEP § 2144.03, namely, "if applicant traverses such an assertion, the examiner should cite a reference in support of his or her position".  However, MPEP § 2144.03 further states "See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice)."  Specifically, In re Boon, 169 USPQ 231, 234 states "as we held in Ahlert, an applicant must be given the opportunity to challenge either the correctness of the fact asserted or the notoriety or repute of the reference cited in support of the assertion.  We did not mean to imply by this statement that a bald challenge, with nothing more, would be all that was needed".  Further note that 37 CFR § 1.671(c)(3) states "Judicial notice means official notice".  Thus, a traversal by the Applicant that is merely "a bald challenge, with nothing more" will be given very little weight.

Claim 5:
Turovsky teaches the mobile phone of claim 1, wherein the virtual payment attribute value of the user is sent only after the user provides authentication information in the form of a password. [e.g. Turovsky; Para. 0019, 0073, herein, Turovsky discloses the user sending to the merchant the virtual card number. Turovsky previously discloses authentication prior to sending the virtual card number utilizing a password.]

Claim 6:
Turovsky teaches the mobile phone of claim 1, wherein the mobile phone is further configured to receive input from the user that authorizes the credit card attribute value of the user to be verified prior to sending to the one or more server computers the credit card attribute value of the user and receive input from the user that authorizes the virtual payment information of the user to be verified prior to sending to the merchant computer the virtual payment attribute value of the user. [e.g. Turovsky; Para. 0029, 0057, 0064, 0091 herein, Turovsky discloses a user providing financial information such as a credit card number through input of a display and confirming the information is correct before sending and also sends the virtual credit number in response to a request from the merchant system.]

Claim 8:
Turovsky teaches the mobile phone of claim 1, w [e.g. Turovsky; Para. 0089, 0090 herein, Turovsky discloses the system sending the virtual credit card number to the user wallet from the financial institute wherein the server forwards the information.]

Turovsky did not explicitly state encrypting information (e.g. virtual payment information)

Examiner takes Official Notice (see MPEP § 2144.03) that encrypting information prior to transmitting the information was well known in the art at the time the invention was made.  

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by Turovsky in order to protect sensitive data from being stolen. Furthermore, applicant’s disclosure (see paragraph 0334) shows that encryption is well known in the art.

In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice)."  Specifically, In re Boon, 169 USPQ 231, 234 states "as we held in Ahlert, an applicant must be given the opportunity to challenge either the correctness of the fact asserted or the notoriety or repute of the reference cited in support of the assertion.  We did not mean to imply by this statement that a bald challenge, with nothing more, would be all that was needed".  Further note that 37 CFR § 1.671(c)(3) states "Judicial notice means official notice".  Thus, a traversal by the Applicant that is merely "a bald challenge, with nothing more" will be given very little weight.

Regarding claims 2, 7 and 17-20 they are device and method claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.



Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432